Citation Nr: 1222927	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-15 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994, and from November 2003 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2011, the RO granted service connection for posttraumatic stress disorder, representing a full grant of this issue previously on appeal.  Therefore, this issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was previously represented by the American Legion.  However, during the course of the appeal in November 2011, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the California Department of Veterans Affairs.  

After the receipt of the new Form 21-22, the RO afforded the Veteran a VA audiology examination in February 2012, and subsequently issued a Supplemental Statement of the Case in April 2012.  The notification letter accompanying the Supplemental Statement of the Case reflects that a copy was issued to the Veteran's former representative, the American Legion.  In addition, the American Legion-but not the California Department of Veterans Affairs- submitted a VA Form 646, Statement of Accredited Representative in Appealed Case, in May 2012 on behalf of the Veteran.  

Thus, it does not appear from the record that the Veteran's current representative, the California Department of Veterans Affairs, has had the opportunity to review the Veteran's claims file and prepare a Form 646 on the Veteran's behalf.  In order to afford the Veteran due process in this appeal, the Board believes that a remand is necessary so that this action may be undertaken.

Accordingly, the case is REMANDED for the following action:

The RO should forward the Veteran's claims for review by his current representative, the California Department of Veterans Affairs.  The Veteran's representative should also have the opportunity to provide a VA Form 646 in support of the Veteran's claim.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

